            Case 1:20-cv-07865-RA Document 11 Filed 11/20/20 Page 1 of 1
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 11-20-20


 JOSUE ROMERO, on behalf of himself and
 all others similarly situated

                               Plaintiff,                         No. 20-CV-7865 (RA)

                          v.                                              ORDER

 ELYSIUM HEALTH, INC.,

                               Defendant.


RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled in principle and that a settlement

agreement is in the process of being finalized. Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action

is made within thirty (30) days. Any application to reopen this action must be filed within thirty (30)

days of this order, and any application filed thereafter may be denied solely on that basis. If the

parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the

agreement must be placed on the public record and “so ordered” by the Court within the same thirty-

day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).

         SO ORDERED.

Dated:      November 20, 2020
            New York, New York                       Ronnie Abrams
                                                     United States District Judge
